Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 21, 1982, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress his statements to law enforcement authorities.
Judgment affirmed.
Based on our review of the record herein, we find that the defendant’s guilt of robbery in the first degree and robbery in the second degree was established beyond a reasonable doubt and there were no errors made at the pretrial hearing or at trial warranting reversal. The defendant fails to persuade us that his sentence should be modified (see, People v Suitte, 90 AD2d 80). Lazer, J. P., Mangano, Bracken and Kooper, JJ., concur.